Title: From Alexander Hamilton to Oliver Wolcott, Junior, 3 October 1802
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York October 3. 1802
My Dear Sir

I lately received a letter from you, transmitting a pamphlet. The latter, I have read with much pleasure. If party spirit admitted of candor, I should say that it was calculated to satisfy candid men of whatever party. Pains will be taken to disseminate it.
You may remember that when you were last in this City, I spoke to you about some lands which I owned in the Ohio Company tracts. Inclosed is an extract from my deed which contains the only description of it in my possession. In a plan communicated to me for the sale of such of the shares as belonged to non resident proprietors, I find the following tariff of values—(viz)



 8
acre lots at 10 Dollars ⅌ acre

80


 3
do
at 3
do

9


 House lots

20


 160 acre lots at 2½ do

400


 100
do
a 3
do

300


 640
do
a 1½


960


 262
do
a 2


524


1173



Total of a right.
2293


This tariff was formed by Judge Putnam, who appears to have thought it not exaggerated.
My hope has been that an exchange may be made of these lands for settled farms in Connecticut. If this could be done so as to realise to me the price of a dollar per acre round in intrinsic value, I should be content. You encouraged me by your opinion, that the plan might possibly succeed. If so I authorise you on my part to give it effect; relying upon your care that the value I mentioned will be obtained & that the titles will be unexceptionable. I do not mean to sell speedily the lands which may be procured in exchange.
Our friends are of opinion that the Fœderal cause looks up in this state. How is it in Connecticut?
Yrs. very truly

A Hamilton
O Wolcott Esq

